PIVARNIK, Justice,
dissenting.
I must dissent from the majority opinion wherein it holds that this defendant has a right to have his good time credit computed' on his twenty year determinate sentence from the date of his conviction.
In the first place we must get the facts straight. Although this defendant was convicted of the twenty year determinate sentence on February 15, 1974, he was not received into the prison under that commitment until February 21, 1974. Although neither of the parties presented much evidence to aid us in determining when he was actually assigned as a prisoner in the institution, the commitment from the Madison Circuit Court shows that the prison received it on February 21. This is important since the statutes we are talking about have nothing to do with the date of conviction. By their very language both Ind.Code § 11-7-6-1 (Burns 1973) and Ind.Code § 11-7-6.1-2 (Burns Supp.1977) provide:
“Every inmate who is now or hereafter may be confined in . .”
These are not criminal statutes but are statutes relating to the Department of Corrections. To further show its intent, the Legislature in the following section, Ind. Code § 11-7-6-2, entitled “Definitions-Confined-Inmate-Good-time-”, provided:
“The terms ‘confined’ and ‘inmate’ as used in this act [11-7-6-1 — 11-7-6-5] shall be considered and construed as relating solely to persons who are actually within the walls of the prisons or upon the grounds thereof, . . . .”
This defendant then gained no rights as to accrual of good time or the application of the good time statute on a determinate term until he was actually in the prison and assigned by the Corrections Department for this charge. This did not take place until on or after February 21, two days after the effective date of 11-7-6.1-2, which became *140effective February 19, 1974. Up until that time he was still serving his life term in the prison. This Court recognized this situation and the status of prisoners in the correction system in Dunn v. Jenkins, (1978) Ind., 377 N.E.2d 868, where the prisoner had consecutive sentences and upon the completion of one was set up to begin the service of the other. It was pointed out therein that when the prisoner finished the one sentence he was shown to have been discharged from his first commitment and when he took up his new commitment was given a new prison number and started again in the system as a new inmate under a new commitment. The fact that he had been incarcerated on the previous commitment and had already been in the institution under a particular assignment, did not change his status under the new commitment that he just began to serve. This Court approved that manner of handling the defendant’s second commitment and stated it was not a demotion from his prior standing earned under previous commitments and that he could be treated as any new prisoner is treated in his assignment as to status and good time earning.
Since each of the above statutes affected this inmate and all others only after they had become confined under a conviction in a correctional institution, the holding in Woodward v. Murdock, (1890) 124 Ind. 439, 424 N.E. 1047, has no application to this defendant’s situation.
Furthermore, in Jones v. Jenkins, (1978) Ind., 372 N.E.2d 1163, this Court compared the two statutes in question before us and their effect on a “lifer” in the corrections system and found that the Legislature was justified in finding that those serving life imprisonment sentences necessitate a different type of release program than those used with non-lifers and that the distinction was constitutional. We found in that case that Ind.Code 11-7-6-1 provided for good time classification for one under a determinate term of imprisonment and that Ind. Code 11-7-6.1-2 provided for the same for a person in the institution except those inmates under sentence of death or life imprisonment. We also found in that case to be the law that a person under a life sentence never was entitled to any good time assignment, that a life term is neither determinate nor indeterminate and therefore the second statute did not take away anything the defendant had or had earned and therefore was not ex post facto as it applied to him. The ruling in Jones, supra, applies equally to Lipps, here. § 11-7-6-1 did not apply to Lipps while he was serving his time under the life sentence since he was not serving a determinate sentence and had no good time program assigned to him under that statute. Neither does § 11-7-6.-1-2 apply to this defendant in its fixing of good time classes and assignments because the statutes excepts any inmate under a life imprisonment sentence.
Buford Ray Lipps is in the prison system under whatever program they have for those serving life terms and the trial court properly denied him post-conviction relief.